DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Response to Amendment
The amendment of claims 1 are supported by the specification. The new claims 21-22 are supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al (US 2010/0133728) in view of Boettcher et al (US 5,248,805).
Claims 1-4, 6-8, 10-11, 21-22: Yonezawa teaches a curable composition comprising 48.2 wt% of a polymerizable compound A-2, 37.8 wt% of a crosslinking agent B-2 and a photoinitiator (example 2). The viscosity is 6.5 mPa.s under 50rpm (0175-0176), which results in a viscosity lower than 6.5 mPa.s when measured at 135 rpm. It is noted that both A-2 and B-2 read on monomers.
Yonezawa does not teach the photoinitiator being a dual functional photoinitiator.
However, Boettcher teaches a dual functional photoinitiator can improve compatibility, uniformity, lower the volatility, odor and toxicity (1:15-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize dual functional photoinitiator like claimed to improve the performance of the initiator. 
Claim 9: Yonezawa is silent with respect to the claimed property of the composition. However, the combination of teachings from Yonezawa and Boettcher have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al (US 2010/0133728) in view of Boettcher et al (US 5,248,805) and further in view of Chou et al (US 2008/0277826).
Yonezawa and Boettcher teach the limitation of claim 1, as discussed above. Yonezawa further teaches oligomers can be included in the composition, and exemplified monomers are acrylate monomers.
Yonezawa does not teach the oligomer being acrylate oligomer.
However, Chou discloses a similar composition and teaches oligomers can be acrylate oligomer (claim 4, 0047, 0068). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize acrylate oligomer because it is recognized in the art that acrylate oliogmers are suitable for photoimprint composition. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763